829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James I. KNOX, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 86-3974
United States Court of Appeals, Sixth Circuit.
September 22, 1987.

ORDER
Before ENGEL and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs filed by the parties and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner appeals from the order of the Benefits Review Board (Board) affirming the decision of the administrative law judge which denied petitioner's claim for black lung benefits.


3
This court's scope of review in black lung cases is limited to scrutinizing the Board's decision for errors of law and for adherence to the statutory standard governing the Board's review of the administrative law judge's decision.  Welch v. Benefits Review Board, 808 F.2d 443 (6th Cir. 1986) (per curiam); Orange v. Island Creek Coal Co., 786 F.2d 724 (6th Cir. 1986); Gibas v. Saginaw Mining Co., 748 F.2d 1112 (6th Cir. 1984), cert. denied, 471 U.S. 1116 (1985).  A review of the record and exhibits shows that the Board applied the correct standards in reviewing the decision of the administrative law judge and did not commit any errors of law.


4
Accordingly, the order of the Board is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.